                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:18-CR-00153-FL

 United States of America,

 v.
                                                               Order Setting Hearing
 Austin Kyle Lee,

                        Defendant.


       The court will hold a hearing on Lee’s Motion to Suppress on Tuesday, May 05, 2020 at
10:00 a.m. in Courtroom 2 on the Seventh Floor of the Terry Sanford Federal Building and
Courthouse at 310 New Bern Avenue, Raleigh, North Carolina.

       No later than May 1, 2020, counsel for each side shall:

        1.     File a list of witnesses counsel expects to call at the hearing. The witness list shall
specify the subject matter of each witness’s testimony and provide an estimate of the length of
direct examination for each witness.

        2.      Submit two notebooks to the court that contain the exhibits each party intends to
offer at the hearing, except for exhibits used solely for impeachment purposes.
        The Clerk of Court and United States Marshal shall take the necessary steps to ensure that
the defendant is present at the hearing.

        The court reminds the parties that under Local Rule 24.1 if a party intends to use courtroom
technology, including but not limited to any audio equipment, video equipment, or the document
presentation system, counsel must notify the case manager and request training from the court’s
information technology staff for the person or persons who will be operating the courtroom
technology. No later than seven days prior to the hearing, counsel must file a certification provided
by the court’s technology staff that they have completed the required training.

Dated: April 21, 2020

                                               ______________________________________
                                               Robert T. Numbers, II
                                               United States Magistrate Judge




          Case 7:18-cr-00153-FL Document 113 Filed 04/21/20 Page 1 of 1
